DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 24 November 2021 was accepted and entered.  Accordingly, claim(s) 1, 7, 9, and 15 has/have been amended.  Claim(s) 5, 12-14, and 16 has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1-4, 6-11, and 15 are currently pending in this application.
In view of the amendment, the previous objection of claim 7 has been withdrawn.
In view of the amendment, the previous rejections under 35 USC 112(b) have been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 24-25 recites “in order to store further charges to all the plurality of pixels;” instead “in order to store further charges in all the plurality of pixels” should be recited.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the determining step should be separated by a line indentation (see 37 CFR 1.75).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what structure is being further limited by the wherein clause of claim 1. The relationship is unclear between the elements of the claim and the functions including replacement and correction. 
If the claim is intending to claim both an apparatus and method of using the apparatus; then, the claim is indefinite for claiming both. See MPEP 2173.05(p)(II).
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114.
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP 2114.
Since, an apparatus’s claim scope is not limited by language that suggests, but does not limit a claim to a particular structure (see MPEP 2111.04), for the purposes of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tashiro et al. (US 6,801,598).

Regarding claim 1, Tashiro teaches a radiation detector (Fig. 1) comprising: 
a radiation detecting unit (105) comprising a plurality of pixels arrayed in a matrix (col. 5, lines 6-8; col. 7, lines 34-36), wherein each (201) of the plurality of pixels is connected to a gate line (213) of a plurality of gate lines, is connected to a data line 
a gate module (221) configured to select at least one of the plurality of gate lines; 
a readout module (222) configured to select at least one of the plurality of data lines and to read out charges stored in at least one of the plurality of pixels determined by the at least one of the plurality of data lines selected and the at least one of the plurality of gate lines selected; 
a control unit (106, 107, and 108; col. 9, lines 41-49) configured to control the gate module and the readout module; and 
an auto exposure detecting unit configured to determine if the radiation detecting unit is exposed to the radiation by using a charge amount that the readout module reads out from at least one exposure detection pixel, and the plurality of pixels includes at least one exposure pixel (col. 10, lines 6-26), 
wherein the auto exposure detecting unit comprises: 
a reference setting unit (120; 110) configured to set a reference charge amount value (col. 5, lines 18-29); 
a comparison determining unit (109) configured to compare the reference charge amount value with the charge amount being read out from the at least one exposure detection pixel to determine whether the radiation detecting unit is exposed to radiation (col. 5, lines 18-23 and 44-46; col. 10, lines 6-8); and 
a signal generating unit configured to selectively generate a scan request signal and a reset request signal, according to whether or not the radiation detecting unit is exposed to radiation (col. 10, lines 6-26 and 44-50), 

SUPPLEMENTAL AMENDMENTPAGE 2 OF 9 Attorney Docket No. 3576-233wherein the signal generating unit is further configured to generate the scan request signal for scanning all the plurality of pixels after it is determined that the radiation detecting unit is exposed to radiation (A3), and to generate the reset request signal for removing charges stored in the plurality of pixels of the radiation detecting unit after it is determined that the radiation detecting unit is not exposed to radiation (col. 10, lines 6-17); 
wherein the control unit is further configured to control the gate module and the readout module in order to read out charges stored in all the plurality of pixels for generating a radiographic image, by scanning all the plurality of pixels, after the predetermined time period, according to the scan request signal (A3; col. 9, lines 36-49; col. 10, lines 18-26); and 
wherein the at least one exposure detection pixel is configured to repetitively detect determine whether or not the radiation detecting unit is exposed to radiation until before the exposure to radiation of the radiation detecting unit is determined, and to lose charges stored in it by reading out the charges stored in it for determining whether or not the radiation detecting unit is exposed to radiation (col. 10, lines 6-17).

Regarding claim 2, Tashiro teaches the reference setting unit setting is further configured to set the reference charge amount value by using the charge amount that 

Regarding claim 3, Tashiro teaches the comparison determining unit is further configured to determine that the radiation detecting unit is exposed to radiation when the charge amount being read out from the at least one exposure detection pixel is equal to or greater than the reference charge amount value (col. 10, lines 18-22).  

Regarding claim 6, Tashiro teaches the gate module comprises a line shift unit configured to allow the plurality of gate lines to be sequentially selected, and configured to be initialized to allow the selected gate line to be reselected after the charges from the at least one exposure detection pixel are read out (221).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 6,801,598) in view of Mellot (US 2014/0166859).

Regarding claim 4, Tashiro teaches the comparison determining unit is further configured to determine that the radiation detecting unit is not exposed to radiation when the charge amount being read out from the at least one exposure detection pixel 
Tashiro is silent with respect to the timing of resetting each of the plurality of pixels. Mellot teaches photodiodes may be reset successively or simultaneously ([0021]). it would have been obvious to one of ordinary skill at the time of the invention to have the plurality of pixels, as taught by Tashiro, be configured to be simultaneously reset in response to the reset request signal, as taught by Mellot, to achieve the predictable results of configuring the pixels to be reset and resetting the pixels.

Allowable Subject Matter
Claims 7-11 and 15 are allowed.  See Non-Final Rejections, mailed 8/25/2021, for reasons for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884